


110 HR 961 IH: To protect American workers and responders by ensuring

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 961
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. Shuster (for
			 himself and Mr. Holden) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To protect American workers and responders by ensuring
		  the continued commercial availability of respirators and to establish rules
		  governing product liability actions against manufacturers and sellers of
		  respirators.
	
	
		1.Short titleThis Act may be cited as the
			 Respirator Access Assurance Act of 2007.
		2.FindingsThe Congress finds the following:
			(1)Each year millions of workers, responders
			 and citizens in the United States and around the world depend on the
			 availability of respirators made in the United States for protection against
			 exposure to hazardous materials and in the event of terrorist incidents,
			 airborne disease epidemics, and other disasters.
			(2)Respirators are tested, and the design and
			 labeling of respirators is regulated by an independent Federal agency, the
			 National Institute for Occupational Safety and Health (NIOSH), which is part of
			 the Centers for Disease Control and Prevention. NIOSH establishes the
			 performance standards for respirators, independently tests and certifies
			 respirators to its standards, and performs follow-up field audits of
			 respirators to ensure continued compliance with NIOSH performance standards.
			 Prior to the establishment of NIOSH, respirators were approved by the United
			 States Bureau of Mines.
			(3)Respirator manufacturers and sellers do not
			 and cannot control or determine the manner in which their products are
			 used.
			(4)Manufacturers and sellers of respirators
			 designed and labeled in compliance with NIOSH requirements have been named as
			 defendants in a substantial number of product liability claims alleging that
			 these NIOSH-approved designs and warnings are defective.
			(5)Respirators are sold in and have an effect
			 on interstate commerce.
			(6)Manufacturers of respirators may cease
			 making such products, in principal part because of the costs of
			 litigation.
			(7)A continued United States capacity to
			 manufacture and distribute respirators is necessary to assure that these
			 products remain available. Lack of availability of respirators will increase
			 risks to the health of millions of American workers and emergency
			 responders.
			(8)The protections set forth in this Act are
			 needed to assure the continued commercial availability of lifesaving
			 respirators.
			3.DefinitionsIn this Act:
			(1)Manufacturer means any
			 person who, in the course of a business conducted for that purpose, designs,
			 makes, produces, packages, or labels any respirator or component part of a
			 respirator, or engages another to do so.
			(2)NIOSH
			 means the National Institute for Occupational Safety and Health.
			(3)NIOSH
			 approval means a certificate or formal document issued by NIOSH stating
			 that an individual respirator or combination of respirators has met the minimum
			 requirements of part 84 of title 42, Code of Federal Regulations, or part 11 of
			 title 30, Code of Federal Regulations, and that the manufacturer is authorized
			 to use and attach an approval label to any respirator manufactured in
			 conformance with the plans and specifications upon which the approval was
			 based. For purposes of this Act, NIOSH approval shall also mean certification
			 and/or approval by any Federal Government agency with authority to approve
			 respirators, including the United States Bureau of Mines and the Mine Safety
			 and Health Administration.
			(4)Respirator
			 means any device designed to provide the wearer with respiratory protection
			 against inhalation of hazardous materials.
			(5)Seller
			 means a person or entity, including a retailer, distributor, or wholesaler,
			 that is regularly engaged in selling respirators.
			4.Effect of NIOSH
			 approval of design and labelingA manufacturer or seller of a respirator
			 shall not be subject to any claim for defective design or warning or any claim
			 which is based on such an allegation if such respirator has received a NIOSH
			 approval, and such respirator is manufactured in compliance with the
			 NIOSH-approved design and labeling. This provision shall not apply to a
			 respirator that fails to comply with the NIOSH-approved design and labeling
			 standards.
		5.Preemption and
			 statutory construction
			(a)PreemptionThe
			 provisions of this Act shall supersede any and all State or local laws insofar
			 as they may now or hereafter relate to any claim for defective design or
			 warning or any claim which is based on such an allegation if such respirator
			 has received a NIOSH approval.
			(b)Statutory
			 constructionNothing in this Act may be construed to affect any
			 defense available to a defendant under any other provision of state or federal
			 law, or to create a cause of action or Federal court jurisdiction pursuant to
			 section 1331 or 1332 of title 28, United States Code, that otherwise would not
			 exist under applicable law.
			6.ApplicabilityThis Act applies to any civil action in a
			 Federal or State court, on the basis of any legal theory, for harm allegedly
			 caused, directly or indirectly, by a respirator, a respirator manufacturer, or
			 a respirator seller.
		7.Effective
			 dateThis Act shall become
			 effective upon enactment and shall apply to any action that has not proceeded
			 to trial as of the date of enactment, regardless of when the respirator was
			 manufactured or sold.
		
